Title: From George Washington to Daniel Brodhead, 16 April 1781
From: Washington, George
To: Brodhead, Daniel


                        

                            Dear SirHead Quarters New Windsor 16th Apl 1781.
                        
                        I have received your favors of the 18th and 25th Feby and 10th of March.
                        Inclosed you will find a power for holding a General Court Martial at Fort Pitt for the trial of all persons
                            who shall be brought before them—The proceedings, if any capital, or any which affect Commd Officers, to be sent to me for
                            approbation.
                        I shall write to the Board of War and desire them to send up such of the Stores demanded by Capt. Craig as we
                            have it in our power to furnish.
                        It was not my intention to give Colo. Clarke an unlimited order upon the Magazines at Fort Pitt. By referring
                            to the latest Returns from thence I found we could furnish the quantity of the several Articles mentioned in my letter—If
                            his wants should be greater, and what he further requests can, in the opinion of the Commandant, be spared, I wish he may
                            be supplied, but not otherwise. In short, it is my desire that every assistance, consistent with the safety of the post
                            may be given to that Expedition if it should be prosecuted.
                        The keeping up the post of Fort McIntosh must entirely depend upon the utility of it, and the means you
                            have of supporting it. Of this you, who are upon the spot, will be the best able to judge. It would have been utterly out
                            of our power to have built and maintained a Fort at Cuskuskie for the Cooshocking Indians even had they remained in
                            Friendship with us, but as you seem to think in your last, we have lost their interest, the matters falls of course.
                        I have never failed of transmitting your representations on the score of provision to Congress. Immediately
                            upon the receipt of your last I wrote to them and informed them that the post must be evacuated in case of an invasion, if
                            supplies were not immediately thrown in. When I was called upon last Fall to fix upon the places of deposit for the
                            specific supplies demanded from each State, I directed Pennsylvania to form an ample Magazine at Fort Pitt—Why it has not
                            been done, the Executive of that State can only answer? I am &c.
                        
                            P.S. A General Court Martial whereof  is to be
                                president, is to sit at Fort Pitt at such time as the Commandant shall direct for the trial of all such persons as
                                shall be brought before them. Given under my hand and seal at Head Quarters at New Windsor state of New York the 16th
                                day April 1781.
                        
                    